Citation Nr: 1510158	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska which denied the Veteran's claim for entitlement to service connection for prostate cancer.

A hearing was held on September 2013, by means of video conferencing equipment with the appellant in Anchorage, Alaska, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  
  

FINDINGS OF FACT

1.  The Veteran did not have military service in the Republic of Vietnam during the Vietnam War.

2.  The evidence does not establish that the Veteran was exposed to Agent Orange during active service.

3.  The Veteran's prostate cancer has not been shown to be related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant regarding what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

VA's duty to notify was satisfied by a letter sent to the Veteran in October 2011.  The letter addressed each of the notice elements typically required for service connection, and additionally described what must be shown for presumptive service connection due to herbicide exposure, and was sent to the Veteran prior to the initial adjudication.  Therefore, the Veteran had the necessary information leading up to the adjudication of the issue.  

The duty to assist has also been met in this case.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs) and private treatment records.  Additionally, the RO has followed the proper development procedures as set forth by VA's Adjudication Manual (M21-1MR) for adjudicating cases involving alleged herbicide exposure aboard ships offshore of the Republic of Vietnam (RVN).  The particular steps taken will be discussed in more detail below.  In addition, the Veteran has submitted lay evidence and a previous Board decision regarding a similarly situated veteran, and the Veteran has been given the opportunity to provide testimony at a Board hearing.  

The Board acknowledges that the Veteran's complete service personnel record has not been associated with the claims file, and that VA has a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  See 38 C.F.R. § 3.159.  The legal standard for relevance requires VA to examine the information it has, and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As will be further discussed below, the vessels on which the Veteran served during active duty were not among those associated with service in Vietnam and exposure to herbicide agents and the Veteran does not contend that he ever set foot in RVN.  Therefore, the Board finds  that there is not a reasonable possibility that these records could help substantiate the Veteran's claim, it is not prejudicial to the Veteran to not obtain his service personnel records, and remanding his claim to obtain these records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79  (2006).  The Board acknowledges that the Veteran has not had a VA examination specifically for his claim for entitlement to service connection for prostate cancer.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) competent evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, the Board finds that a VA examination is not necessary.  As the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent(s) within the meaning of 38 C.F.R. § 3.307 in service, there was no in-service injury or disease related to prostate cancer, prostate cancer has not been shown to have arisen during active service, and the Veteran has not otherwise provided evidence that indicates that there may be a nexus between his currently-diagnosed prostate cancer and some incident of service.  Absent evidence that establishes an in-service event, injury or disease, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2014).  In the absence of persuasive evidence of an in-service disease or injury, or in-service event of herbicide exposure, referral of this case to obtain an examination and/or an opinion as to the etiology of the prostate cancer would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service exposure to an herbicide agent, and could only result in a speculative opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that  such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Herbicide Claims

The Veteran contends that his prostate cancer is a result of Agent Orange exposure during service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv). 

The Veteran testified at the Board hearing that during his period of active duty, he served aboard the USS Kitty Hawk (CVA-63) and the USS Bon Homme Richard (CVA-31).  The Veteran's service treatment records include documentation confirming that he was examined upon each of these vessels.

Although the Veteran's service personnel records indicating the precise dates he was upon each vessel is not a part of the claims file, such specifics are not necessary for the adjudication of this claim.  The Veteran does not contend that either of these vessels traveled along the inland waterways of the Republic of Vietnam (RVN) or docked along the coastline while he was aboard.  Additionally, a VA compilation of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents does not include either the USS Kitty Hawk or the USS Bon Homme Richard among the vessels which operated in the inland waterways, docked to shore or pier in RVN, or operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore.  See VA Memorandum Re: Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (last updated May 4, 2011) (hereinafter VA Memorandum).  As such, the Board concludes that the Veteran did not serve in the inland waterways of Vietnam during his military service.  

As noted above, for presumptive purposes, "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  The Veteran has never alleged that he set foot in RVN.  A July 2009 response to a request for information from the Joint Service Resources Research Center indicated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam, but noted that the Veteran was attached to a unit that could have been assigned to a ship or to shore.  Nevertheless, at the September 2013 Board hearing, the Veteran stated that he was not contending that he ever went into RVN, but that he could see it from the ship.  Therefore, the evidence neither demonstrates that the Veteran served in the waters adjacent to Vietnam, nor that the Veteran had "service in the Republic of Vietnam."    

The evidence does not show that the Veteran served in Vietnam or Korea and the Veteran does not contend such.  As the Veteran did not serve in Vietnam or in or near the DMZ in Korea, the presumption of herbicide exposure is inapplicable.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii).

The fact that a veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Prostate cancer is not among the disease enumerated under 38 C.F.R. § 3.309(a) as a chronic disease, therefore, the Board turns to a discussion of direct service connection. 

As an initial matter, the evidence does not show, and the Veteran does not contend, that his prostate cancer is related to service in any manner other than as a result of his alleged exposure to Agent Orange.  The Veteran's service treatment records reveal no complaints or findings of prostate cancer during service.  Private treatment records indicate that the Veteran underwent a prostatic needle biopsy in August 2011, and the findings were positive for prostate cancer.  There is no indication in the record that the Veteran manifested or was diagnosed with prostate cancer prior to this time.  Such is approximately 40 years after separation from service.  Therefore, a preponderance of the evidence shows that the Veteran's prostate cancer did not arise during service.  

At the September 2013 Board hearing, the Veteran testified that in his position as aircraft mechanic and plane captain or checker, while on board the USS Kitty Hawk and USS Bon Homme Richard, he worked on A-4 aircraft which had been deployed to RVN and Cam Ranh Bay, Vietnam and had residual herbicides on them.  The Veteran described cleaning the aircraft with his bare hands and without gloves, sleeping on the aircraft, and crawling down the intake of the aircraft to check the oil levels.  

In support of his contention that he was exposed to Agent Orange in this manner, the Veteran and his representative discussed a Board decision for another veteran.  In the referenced case, decided in October 2003, the Board granted service connection for diabetes mellitus, type II on a presumptive basis due to presumed exposure to herbicides.  The recitation of facts for that veteran indicate that he contended that he was in direct contact with gun ships and helicopters that had been deployed in Vietnam.  The analysis portion of the reasons and bases for the decision indicates that the Veteran's service in the combat zone off the coast of Vietnam fell within the definition of qualifying service to trigger the presumption of exposure under 38 C.F.R. § 3.313. 

By law, Board decisions are nonprecedential and are only binding as to the case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2014).  The Board notes that while there are some similarities of fact between the two cases with regard to exposure to aircraft which had previously been deployed to RVN, the October 2003 decision hinged on an interpretation of 38 C.F.R. § 3.313(a) that "Service in Vietnam" for presumptive purposes included service in the waters offshore, with or without visitation into Vietnam.  In 2008, the Federal Circuit upheld VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam in Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  The analysis and ultimate determination of the Board in the October 2003 case did not reach the question of direct service connection based on exposure to residual herbicides left on aircraft which had previously been in RVN, and therefore, the current case is readily distinguishable.

The Veteran's claims file contains a May 2009 Joint Services Records Research Center (JSRRC) memorandum with the subject "Joint Services Records Research Center Statement on Research Findings Regarding Navy or Coast Guard Ships During the Vietnam Era.  The memorandum indicates that it cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Additionally, a portion of part IV.ii.2.C.10.r of VA's Adjudication Manual (M21-1MR), while specifically pertaining to Herbicide use in Thailand, constitutes persuasive evidence in the present case.  In pertinent part, that section states the following: 

there is no presumption of 'secondary exposure' based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam. . . . Also, there are no studies . . . showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

The Board finds that the weight of the evidence does not demonstrate that the Veteran was exposed to herbicides through his contact with aircraft which had been deployed to Vietnam.  While the Veteran would have been presumptively exposed to herbicides if he himself entered Vietnam or its "brown waters," there is no presumption regarding exposure to aircraft or equipment that had previously been in Vietnam.  The Board finds the M21-1MR persuasive, and the Veteran has not presented any evidence to show that the particular aircraft on which he worked were covered in Agent Orange at the time he came into contact with them.  Therefore, a preponderance of the evidence does not establish that the Veteran came into contact with Agent Orange in this manner.

Also at the Board hearing, the Veteran testified that he was exposed to Agent Orange by showering in water that the Navy ships obtained from the ocean.  The Veteran stated that the herbicides and chemicals that were sprayed in Vietnam made it into the river water runoff, which in turn flowed down into the salt water.  With respect to this assertion, the Board finds that the Veteran is not competent to determine that he was exposed to Agent Orange in this fashion, as he has not been shown to have either the technical expertise nor experience to comment upon the level of herbicide which might have remained in the ocean water with RVN tributaries, and no competent evidence has been presented that would support this speculative contention.  As such, the Board concludes that the evidence does not support this contended herbicide exposure.

The preponderance of the evidence is thus against the Veteran's claim for entitlement to service connection for prostate cancer on a direct basis, as the evidence neither demonstrates that the Veteran's prostate cancer either arose during service nor that that the Veteran incurred a related injury, disease, or event to include herbicide exposure, during active duty.  See 38 U.S.C.A. § 1110.

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's contention that he was exposed to Agent Orange during his Vietnam era service.  As herbicide exposure is not established, his subsequent prostate cancer is not presumed to be related to herbicide exposure.  As noted above, the evidence does not show, and the Veteran does not contend, that his prostate cancer is related to service on a basis other than the alleged herbicide exposure.  Accordingly, there is no basis upon which to establish service connection for prostate cancer, and the claim must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



[CONTINUED ON NEXT PAGE]

ORDER

Service connection for prostate cancer, to include as due to herbicide exposure, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


